Citation Nr: 1748144	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  16-40 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as due to chemical/agent exposure in the Southwest Asia Theater of operations or at Camp Lejeune, North Carolina and/or as a manifestation of an undiagnosed illness.

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for sleepiness.

4.  Entitlement to a rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959, December 1988 to June 1989 and January 1991 to July 1991 with additional service in the Reserves.  The Veteran had service in Southwest Asia in support of Operation Desert Shield/Storm from February to June 1991.  The Veteran had service at Camp Lejeune, NC from February to April 1957.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the matters of an increased rating for bilateral hearing loss, service connection for conditions of the neck, back, bilateral shoulder, bilateral hip, bilateral knee, bilateral ankle, bilateral foot, squamous cell carcinoma, basil cell carcinoma, acquired psychiatric condition and total disability based on individual unemployability (TDIU) have not been certified to the Board.  Thus, there is no indication that the RO has completed action on these issues.  Therefore, no action on the part of the Board is required at this time.  Therefore, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In November 2011, the RO denied the claim of service connection for hypertension and sleepiness.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

2.  Some of the evidence received since the April 1997 decision, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for hypertension.

3.  The evidence received since the November 2011 decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for sleepiness.

4.  Throughout the entire appeal period, the Veteran has been in receipt of the maximum schedular rating for tinnitus and there is no showing that the Veteran's tinnitus is unique or unusual.



CONCLUSIONS OF LAW

1.  The November 2011 RO rating decision that denied service connection for hypertension and sleepiness is final.  38 U.S.C.A. § 7104, 7105 (West 2014); 20.1100 (2016).

2.  New and material evidence has been received, and the claim of service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  New and material evidence has not been received, and the claim of service connection for sleepiness is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  Entitlement to a rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   The aforementioned duties are not relevant as to the Veteran's hypertension claim in light of the grant and remand below.  

VA's duty to notify was satisfied for the Veteran's claim for sleepiness by multiple letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


The Board observes the Veteran's contention that the duty to assist was not met because the Veteran was not provided an adequate examination for his sleepiness claim.  However, the duty to provide a medical examination is not applicable under VA's duty to assist unless new and material evidence had been presented.  38 C.F.R. § 3.159 (c)(4)(C)(iii); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Claims to reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


The Veteran asserts entitlement to service connection for hypertension and sleepiness, to include as due to chemical/agent exposure in Southwest Asia or at Camp Lejeune, North Carolina and/or as a manifestation of an undiagnosed illness.

The November 2011 RO rating decision represents the last final denial of the Veteran's hypertension and original final denial of the Veteran's sleepiness claims.  Here, the RO found that the Veteran had not established the existence of an undiagnosed illness as defined by 38 C.F.R. § 3.317 as the Veteran's claimed conditions had been attributed to known diagnoses.  Specifically, sleepiness was found to be a symptom related to his acquired psychiatric condition, a matter separately adjudicated.  Additionally, a nexus had not been established between the Veteran's hypertension and service.  The Veteran did not initiate an appeal or submit new and material evidence within one year of the decision.  Thus, the decision became final.  See 38 U.S.C.A. §§ 7104 (b), 7105(c); 38 C.F.R. § 3.156 (b).  

The current appeal arises from the Veteran's November 2013 claims to reopen hypertension and sleepiness which were denied in the July 2014 RO rating decision.  

For the Veteran's hypertension claim, pertinent evidence added to the record since the November 2011 rating decision includes a private evaluation received in August 2016 which opines that the Veteran's cardiovascular disease is more probable than not, secondary to his military service, noting that the Veteran was exposed to contaminated drinking water at Camp Lejeune, NC in the report.  The Board finds that new and material evidence has been presented to reopen the claim for service connection for hypertension as it suggests a link between his condition and service; to this extent, the appeal is granted.

For the Veteran's sleepiness claim, as noted, the Veteran has filed a separately adjudicated claim of service connection for an acquired psychiatric condition.  Thus, the only consideration for reopening this claim is limited whether there is a current chronic disability manifested by sleepiness (other than an acquired psychiatric condition), including an undiagnosed illness as defined by VA regulations.  

Here, despite the submission of new evidence the Veteran has not submitted any competent evidence indicating the existence of an undiagnosed illness condition or any other independently diagnosable chronic condition manifested by the symptom of sleepiness.  Though the Veteran contends he has a chronic undiagnosed illness, he is not competent to provide an actual diagnosis; as such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Significantly, none of the medical evidence indicates or even suggests that his reported sleepiness is attributable to anything other than the acquired psychiatric condition.  Thus, the Board finds the additional evidence is cumulative and redundant of the evidence previously of record.  There is no other evidence upon which to reopen the Veteran's claim service connection claim of sleepiness.  

Increased rating 

The Veteran asserts entitlement to a rating in excess of 10 percent for tinnitus.  

By way of history, service connection for tinnitus was originally granted in an October 2012 RO rating decision, evaluated under Diagnostic Code (DC) 6260.  

The current appeal arises from the Veteran's increased rating claim from November 2013 which was denied in the July 2014 RO rating decision.  

DC 6260 explicitly prohibits a schedular rating in excess of 10 percent for tinnitus whether perceived in one ear or both. 

Thus, the claim for a schedular rating in excess of 10 percent for tinnitus, including based on assignment of separate 10 percent ratings for each ear, must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The claim for an increased rating for tinnitus is denied. 


The Board has considered whether referral for an extraschedular rating is warranted for the service-connected tinnitus as it was specifically raised in the October 2017 appellant's brief.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the Board finds that the Veteran's tinnitus has not presented such an exceptional disability picture to render the schedular evaluation inadequate.  In this regard, evidence of record describes functional impairment due to tinnitus, at worst, causing some difficulties at times with resting, falling asleep and concentration.  See VA examinations from October 2012, May 2014 and November 2016.  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, experiencing functional impairment such as being bothered, having difficulty falling asleep, resting or concentrating at times as a consequence of recurrent ringing does not place the Veteran's tinnitus outside of the type of disability picture contemplated by the schedular criteria.  Significantly, no VA examiner or treating clinician has indicated that the Veteran's tinnitus is otherwise exceptional or unusual such that an evaluation cannot be appropriately assigned through application of the schedular criteria.  Thus, the Board finds that referral for extraschedular consideration is not warranted for the service-connected tinnitus.

Even if it were found that the first step of the Thun analysis were answered in the positive, it would still not be found that there was an exceptional disability picture with regard to the disability on appeal that exhibited any of the "governing norms" of an extraschedular rating.  That is, the service connected tinnitus on appeal has not resulted in any hospitalization, and it has not been shown to cause "marked" interference with employment.


Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable solely on account of the service connected tinnitus on appeal.  Thus, the Board finds that Rice is inapplicable since there is no evidence or allegation of unemployability due solely to the Veteran's service-connected tinnitus on appeal.


ORDER

The previously denied claim of entitlement to service connection for hypertension is reopened on the basis of new and material evidence.

New and material evidence to reopen the claim for entitlement to service connection for sleepiness has not been received; the application to reopen is denied.  

Entitlement to a rating in excess of 10 percent for tinnitus is denied.  


REMAND

The Board finds that an updated VA medical opinion is required to address the nature and etiology of the Veteran's claimed hypertension.  In this regard, the Veteran was most recently afforded a VA examination in September 2011 which provided a negative nexus opinion between the condition and service, including exposure to chemical agents while serving in the Persian Gulf.  Since, the Veteran submitted a private medical opinion dated July 2016 which suggests a link between the Veteran's "cardiovascular" conditions and his exposure to contaminated water at Camp Lejeune, NC.  However, the opinion is vague and does not include any rationale.  In light of the new private opinion and assertions of exposure to contaminated water at Camp Lejeune, the Board finds an addendum opinion is required.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide any translations from Spanish into English from any documents of record, including several private treatment records dated August 22, 2007 in VBMS.  

2.  Provide the claims file to a VA examiner who has sufficient expertise to address the etiology of the Veteran's hypertension.  

Based on a review of the claims file, including the medical and lay evidence of record, the examiner should offer an opinion in response to the following: 

Is it at least as likely as not (50% or greater) that hypertension is caused or aggravated (beyond the normal progression of the condition) by his periods of active service, including exposure to contaminants at Camp Lejeune, NC and/or chemical agents while serving in the Southwest Asia Theatre of operations.

Address any conflicting medical evidence of record, particularly with regard to the private opinion dated July 2016.  A complete rationale for any opinion expressed should be provided.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


